PER CURIAM.
Prosecution for using the mails to defraud (section 338, tit. 18, USCA). This record presents no question for review except whether there was substantial evidence to support the jury’s necessarily implied finding that the. letters and statements signed by McIntyre were mailed or caused to be mailed within the district. We think there was. They were received by mail; they were dated at Cleveland ; Cleveland was the regularly established place of business of the company for whieh defendant was conducting the correspondence; he does not appear to have had any other place of business; and nothing appears throwing substantial doubt upon the natural inference that the letters were mailed at Cleveland. The only other suggested possibility is that the letters or the signed statements directly involved might have been delivered by or for defendant to tbe addressee’s agent in Cleveland, to be by him forwarded. This is possible; but it is merely surmise, and upon the whole is not probable. Sueh a possibility does not make it improper for the jury to adopt and aet upon the otherwise natural inference. Compare Underwood v. U. S. (C. C. A. 6) 267 F. 412, 418; Levinson v. U. S. (C. C. A. 6) 5 F. (2d) 567-569.
The judgment is affirmed.